DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15, 19 and 22–28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because the term “sufficiently” describes a term of degree, the term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I).
For the purpose of examination, the term “sufficiently” is struck from the claim. 
Claims 15, 19 and 22–28 are indefinite as they depend on claim 10. 
Claim 28 recites:
“28. The method of claim 10, further comprising prior to cleaning the particulate filter removing captured particulate matter from the honeycomb structure:
previously cleaning the particulate filter removing other captured particulate matter from the honeycomb structure;
subsequent to previously cleaning the particulate filter, weighing the particulate filter assembly determining a previous post-cleaning weight of the particulate filter assembly; and
calculating the previous post-cleaning weight is not within the specified weight threshold of the born-on weight.” Emphasis added. 

Claim 28 is indefinite as it is unclear what the term “previously” is referring to. For the purpose of examination, the examiner is interpreting that the weighing and cleaning process repeats.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 10, 19, 22–24, 26–28 are rejected under 35 U.S.C. 103 as being obvious over Craig et al., US 2004/0226352 A1 (“Craig”) in view of Yamamura et al., US 2007/0148403 A1 (“Yamamura”).
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Craig in view of Yamamura and Ohno et al., US 2009/0239028 (“Ohno”). 
Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Craig in view of Yamamura and Nishio et al., US 2014/0127087 A1 (“Nishio”). 
Regarding claim 10:
Craig discloses the claimed limitation of a method of recycling a particulate filter (Craig’s method of regenerating its particulate filter 40). Craig [0068]. Craig’s method of recycling a particulate filter comprises the step of removing a particulate filter assembly 40 installed between a gas inlet and a gas outlet associated with an internal combustion engine (exhaust line of combustion engine). Id. at Fig. 2, [0068] and [0001]. Craig also discloses that the particulate filter 40 is further comprised of a honeycomb structure configured to capture particulate matter in automotive exhaust flowing between the gas inlet and the gas outlet. Id. at Fig. 2, [050]. Additionally, Craig discloses a method of cleaning the particulate filter removing captured particulate matter from the honeycomb structure by exhaust heater 70. Id. at Fig. 6, [0069]. Craig further discloses the claimed limitation of that subsequent to cleaning the particulate filter 40, weighing the particulate filter assembly 40 determining a post-cleaning weight of the particulate filter assembly (at the conclusion of the cycle, Craig’s filter is removed and weighted to record residual soot content). Id. at [0069]. 
While Craig does not explicitly disclose the step of calculating the post-cleaning weight is within a specified weight threshold of the born-on weight determining that the particulate filter is clean, Craig discloses a step of calculating regeneration efficiency. Craig Fig. 5, [0040]. The step of calculating regeneration efficiency requires calculating a soot loading after a regeneration process. Additionally, Craig specifically points out that the step of calculating soot loading requires weighing the canned filter (indicating the honeycomb structure is sealed in an outershell) both prior to and after soot loading. As for the instant requirement of a post-cleaning weight within a specified weight threshold, a person of ordinary skill in the art would understand that it is ideal to have a regeneration efficiency of 100%. In the case where a regeneration efficiency of 100 is not achievable, the higher the better, and there should have a lower threshold, as when the regeneration rate is too low, it become meaningless to put a dirty filter back to the exhaust line.  

    PNG
    media_image1.png
    296
    563
    media_image1.png
    Greyscale

Craig also does not disclose the claimed limitation of a separately constructed data label mechanically attached to an external surface of the outer shell.  Craig further does not disclose that the data label includes numbers visually indicating a numeric born-on weight of the particulate filter assembly, and visually indicating other particulate filter descriptive information. Craig does not disclose that the numeric born-on weight determined post manufacture of the particulate filter assembly and after a specified moisture removal process was applied to the particulate filter sealed within the outer shell.  
Similar to Craig, Yamamura discloses a honeycomb structured filter used for purifying exhaust gases discharged from internal combustion engine of vehicles. Yamamura Fig. 2A, [0005]. Additionally, both Craig and Yamamura’s honeycomb structure serve as a catalyst support carrier. Yamamura Fig. 2A, [0014] and Craig Fig. 2, [0004].  Both Craig and Yamamura disclose the use of catalyst in the honeycomb filter. Yamamura [0005] and Craig [0004]. Additionally, Yamamura also discloses a step of weighing the honeycomb fired body. Yamamura Fig. 2A, [0051]. Yamamura discloses that information such as weight could be directly drawn on a honeycomb molded body or be displayed by pasting a label or the like thereto. Id. at Fig. 2A, [0052]. Yamamura also discloses that the data label could also comprises other particular filter descriptive information such as trade name, order number, size, cell density etc. Id. Furthermore, Yamamura also discloses a honeycomb fired bodies 10 are dried to evaporate moisture thereof, and successively the dried body is cut by a cutter into a predetermined shaped to form a honey comb block of uniform length. Id. at Fig. 2A, [0011]. Therefore, a person of ordinary skill in the art would understand born-on weight of the honeycomb molded structure is obtained after the moisture removal and cutting process. Yamamura further discloses that weight of the honeycomb molded body is useful in determining a catalyst adhering amount. Yamamura [0051]. Since both Yamamura and Craig’s honeycomb structure involves the use of catalyst, it would have been obvious to Yamamura’s label on Craig’s canned filter to determine the catalyst adhering amount. Additionally, a person of ordinary skill in the art would be motivated to attach a label on Craig for the ease of calculating regenerating rate. 

    PNG
    media_image2.png
    452
    606
    media_image2.png
    Greyscale

Regarding Claim 15:
Modified Craig does not disclose the method of claim 10, wherein calculating the post- cleaning weight to be within a specified threshold of the born-on weight comprises calculating the post cleaning weight to be within the predetermined amount is 100 grams of the born-on weight.
Similar to Craig, Ohno discloses a honeycomb structure 110 used as an exhaust gas purifying apparatus. Ohno, Fig. 2A, [0210]. Similar to Craig and Yamamura, Ohno also discloses that its honeycomb structure 110 is a catalyst supporting carrier. Id. Additionally, Ohno discloses an equation for calculating the regenerating rate. Ohno [0213]. Ohno further discloses that the smaller the regeneration rate, the more the particulates remain. Id. at [0209]. According to Ohno’s regenerating rate equation, it is concluded that the predetermined amount, i.e., (W2-W0) affects the regenerating rate—the smaller the predetermined amount, the greater the regenerating rate and thus the less the particulates remain after the regenerating process. It would therefore have been obvious to use routine experimentation to optimize the predetermined amounts of remaining particulates because it is a result effective variable as it affects regenerating rate. Ohno [0213]. 
Regarding Claim 19:
Modified Craig discloses the claimed method of claim 10, wherein the data label 14 of Yamamura further includes letters (used to indicate trade name), and wherein a combination of the letters and the numbers (used to denote weight) visually indicate the other particular filter descriptive information, including one or more of a manufacturer of the particulate filter's product name or brand name (trade name). Yamamura Fig. 2A, [0051]. 
Regarding Claim 22:
Modified Craig discloses the method of claim 10, wherein removing the particulate filter assembly comprises removing the particulate filter assembly that includes one or more connection points (Craig’s thermocouple 54), a gas inlet end connector (see annotated Fig. 2 of Craig), and a gas outlet end connector (see annotated Fig. 2 of Craig).

    PNG
    media_image3.png
    454
    563
    media_image3.png
    Greyscale

Regarding Claim 23:
Modified Craig does not disclose the method of claim 10, wherein removing the particulate filter assembly comprises removing the particular filter assembly wherein the separately constructed data label is welded to the external surface of the outer shell.
However, modified Craig discloses that the honeycomb filter 40 would be subjected a regeneration process of 600 °C. Craig [0002]. Modified Craig also discloses that the its filter 40 is used in internal combustion engine. In view of the operation environment, a person of ordinary skill in the art would understand that metal would be an ideal material as a honeycomb structure outer shell. Additionally, metal would be an ideal material for the tag because metal is durable when suffering from excessive heat. It is well within the ambit of one of ordinary skill in the art to use welding to attach a metal label to a metal outer shell. 
Regarding Claim 24:
Modified Craig discloses that the method of claim 10, wherein removing the particulate filter assembly comprises removing the particular filter assembly wherein the separately constructed data label is attached to the external surface of the outer shell with adhesive (by pasting). Yamamura Fig. 2A, [0020]. 
Regarding Claim 25:
As discussed in claim 23, it would have been obvious for the outer shell and the data label to be made of metal to the 600 °C regeneration process. 
Additionally, similar to Craig and Yamamura, Nishio is directed to honeycomb structure used in an exhaust gas purifying apparatus. Nishio Fig. 1, [0104].  Nishio also discloses that its honeycomb structure 10 is accommodated in a metal container 30. Id. It is therefore obvious for Craig’s outer shell and label to be made of metal because metal is recognized in the art as being suitable for forming honeycomb structure outer shell. 
Regarding Claim 26:
Modified Craig discloses the method of claim 10, wherein removing the particulate filter assembly comprises removing the particulate filter assembly including a particulate filter sealed -internally within a rectangular outer shell and a separately constructed data label mechanically attached to an external surface of the outer shell (as mapped in claim 10). 
Modified Craig does not disclose that a rectangular particulate filter sealed in a rectangular outer shell. 
However, Yamamura discloses a rectangular particulate filter 10 sealed in a rectangular outer shell (coat layer 32). Yamamura Fig. 2A. It would have been obvious for Craig’s particulate filter and its canned outer shell to be rectangular shaped because such shape is recognized in the art as being suitable for particulate filters. 
Regarding Claim 27:
 Modified Craig discloses the method of claim 10, wherein removing the particulate filter assembly comprises removing the particulate filter assembly including a particulate filter sealed internally within an outer shell, the seal mitigating gas leakage between an outer surface of the particulate filter and an inner surface of the outer shell (as Craig discloses its filter assembly is “canned filter assembly,” the term “canned” by definition means preserved or supplied in a sealed can). Craig Fig. 2, [0043].
Regarding Claim 28:
As indicated in the 35 U.S.C. §112(b) section, the examiner is interpreting this limitation as that the cleaning and weighing process repeats. Craig discloses a plurality of filter regeneration cycles. Craig Fig. 2, [0009]. Craig will need the measure the filter weight after each regeneration process to make sure that soot is completely removed. Id. at [0053]. And therefore, Craig’s cleaning and weighing process will repeat each time when a new cycle of regeneration starts. 
 describes the method of claim 10. The moisture is removed by heating the particulate filter to above 100 degrees Fahrenheit before attaching the data label.

Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. §112(b) rejections as the applicant has amended the claims to overcome the current rejection. However, in view of the amendment, new grounds of rejections are made. Details are provided above. 
35 USC §103 Rejections
In view of the amendment, the examiner relies on Craig and Yamamura for an obviousness rejection. Since the current rejection does not rely on the old prior art, the applicant’s arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776